43 F.3d 1469
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff Appellee,v.Charles E. MOLEN, a/k/a Charles Eromosele Molen, DefendantAppellant.United States of America, Plaintiff Appellee,v.Harrison Molen, Defendant Appellant.
Nos. 94-6855, 94-6899.
United States Court of Appeals, Fourth Circuit.
Submitted Sept. 13, 1994.Decided Dec. 20, 1994.

Appeals from the United States District Court for the District of Maryland, at Baltimore.  Herbert F. Murray, Senior District Judge.  (CR-91-459, CA-94-10-HM, CA-94-9-HM)
Charles E. Molen, Harrison Molen, appellants pro se.
Jefferson McClure Gray, Asst. U.S. Atty., Baltimore, MD, for appellee.
D.Md.
AFFIRMED.
Before WILKINS, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Appellants Charles Molen and Harrison Molen appeal from the district court's order denying their 28 U.S.C. Sec. 2255 (1988) motions.  Our review of the record and the district court's opinion discloses that these appeals are without merit.  Appellants' motions challenge only the propriety of the district court's decision to grant only a two-level reduction for acceptance of responsibility under guideline section 3E1.1.*  We have, however, already previously affirmed the district court's decision to deny the appellants' requests for a three-level reduction on direct appeal.  See United States v. Molen, 9 F.3d 1084, 1087 (4th Cir.1993).  Issues raised and decided on direct appeal may not be considered again under Sec. 2255.  See Belford v. United States, 975 F.2d 310, 313 (7th Cir.1992).  Moreover, we note that the nonconstitutional nature of appellants' claim would preclude its consideration on habeas review even had it not been raised or decided on direct appeal.  See Stone v. Powell, 428 U.S. 465, 477 n. 10 (1976);  Id.


2
Accordingly, the decision of the district court is affirmed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


*
 United States Sentencing Commission, Guidelines Manual (Nov.1993)